 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      MARK ANTHONY PARRA, an                          Case No. 1:19-cv-00447-DAD-EPG
12    individual, on behalf of himself and others
      similarly situated                              ORDER ON STIPULATION TO CONTINUE
13                                                    DATES IN COURT’S CLASS ACTION
                          Plaintiff,                  SCHEDULING CONFERENCE ORDER
14
               v.
                                                      (ECF NO. 11)
15
      TRINITY SERVICES GROUP, INC., and
16    DOES 1 through 50, inclusive,

17                        Defendants.

18            Plaintiff filed this proposed class-action Complaint in state court on February 28, 2019.

19   (ECF No. 1.) Defendants removed the case to this Court. (Id.) The parties filed a stipulation on

20   September 18, 2019, to continue deadlines in the class-certification scheduling order pending a

21   mediation set for February 28, 2020. (ECF No. 11.) The Court has reviewed the stipulation and IT

22   IS HEREBY ORDERED that the following deadlines in the class-certification scheduling order

23   shall be extended as follows:

24    Event                               Current Deadline                New Deadline

25    Mid-Discovery Conference            January 15, 2020                May 13, 2020

26    Discovery Cutoff                    April 24, 2020                  August 21, 2020
27    Expert Disclosure Deadline          May 15, 2020                    September 11, 2020
28
                                                           1
 1
     Rebuttal Expert Disclosure    June 19, 2020                October 16, 2020
 2
     Expert Discovery Deadline      July 17, 2020               November 13, 2020
 3   Motion for Class Certification
     Deadline                       August 7, 2020              December 4, 2020
 4

 5
     IT IS SO ORDERED.
 6

 7     Dated:    October 15, 2019                        /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
